

 
AMENDMENT NO. 2 TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
THIS AMENDMENT No. 2 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
"Amendment") is entered into this 21 day of April, 2011, by and between OCZ
TECHNOLOGY GROUP INC, a Delaware corporation (-Borrower") and SILICON VALLEY
BANS ("Bank"), Capitalized terms used herein without definition shall have the
same meanings given them in the Loan Agreement (as defined below).
 
RECITALS
 
A. Borrower and Bank have entered into that certain Amended and Restated Loan
and Security Agreement dated as of February 7, 2011, as amended by that certain
Amendment No. I and Limited Waiver to Amended and Restated Loan and Security
Agreement dated as of March 28, 2011 (as has been and may be further amended,
restated, or otherwise modified, the "Loan Agreement") pursuant to which the
Bank has extended and will make available to Borrower certain advances of money.
 
B. Borrower acquired Indilinx Co., Ltd, a company organized under the laws of
the Republic of Korea (the "Target"), on March 25, 2011, pursuant to that
certain Share Purchase Agreement dated March 14, 2011 by and among Borrower,
Target, and DLS Law Firm, as seller representative. Borrower now desires to
repay all outstanding debt obligations of Target.
 
C. Borrower desires that Bank amend the Loan Agreement upon the terms and
conditions more fully set forth herein. Subject to the representations and
warranties of Borrower herein and upon the terms and conditions set forth in
this Amendment, Bank. is willing to so amend the Loan Agreement,
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:
 
1.      AMENDMENTS TO LOAN AGREEMENT.
 
1.1  Section 13.1 (Definitions). The .following terms and their definitions are
(a) to the extent already defined in Section 13.1 of the Loan Agreement amended
in their entirety as follows, and (b) to the extent not already defined in that
Section, added to Section 13.1 of the Loan Agreement in proper alphabetical
order:
 
“Acquisition Agreement" is that certain Share Purchase Agreement dated March 14,
2011 by and among Borrower, Target, and .DLS Law Firm, as seller
representative."
 
"Existing Target indebtedness" is indebtedness incurred by. Target in the amount
and to the creditors set forth under the title "Existing: Target Indebtedness"
on Schedule 1 to the First Amendment."
 
 
1

--------------------------------------------------------------------------------

 
 
"First Amendment” is that certain Amendment No. I and Limited Waiver to Amended
and Restated Loan and Security Agreement dated as of March 28, 2011 by and
between Borrower and Bank.


"Permitted Affiliate Transactions" are (a) the Acquisition Loan; and (b) cash
transfers from Borrower to Target exclusively for operational needs in an amount
not to exceed $3,000,000 in the aggregate in any fiscal quarter and for
repayment of the Existing Target Indebtedness."
 
"Permitted Investments" are:
 
(a) Investments shown on the Perfection Certificate and existing on the
Effective Date:
 
(b) Cash Equivalents;
 
(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;
 
(d) Investments consisting of deposit accounts in which Bank. has a perfected
security interest;
 
(e) Investments accepted in connection with Transfers permitted by Section 7.1:
 
(f) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed Five Hundred Thousand
Dollars ($500,000) in the aggregate in any fiscal year, not including
Investments in Target pursuant to the Acquisition Agreement and Permitted
Affiliated Transactions;
 
(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinal), course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower's Board of Directors not to
exceed Five Hundred Thousand Dollars ($500,000) in the aggregate in any fiscal
year;
 
(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization. of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;
 
(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary; and
 
(j)Investments in or to Target pursuant to the Acquisition Agreement or
that are Permitted Affiliated Transactions."
 
 
2

--------------------------------------------------------------------------------

 
 
“Second Amendment Effective Date" is April 21, 2011."
 
“Target" is: Indilinx. Co., Ltd, a company organized under the laws of the
Republic of Korea.’
 
2.        BORROWER'S REPRESENTATIONS AND WARRANTIES.  Borrower represents and
warrants that:
(a) Immediately upon giving- effect to this Amendment. (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which ease they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing:
 
(b) Borrower has the corporate power and authority to execute and deliver
 
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;
 
(e)the certificate of incorporation, bylaws and other organizational
documents of Borrower delivered to Bank on the Effective Date remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;
 
(d) the execution and delivery by Borrower of this Amendment and the
 
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized by all necessary corporate action
on the part of Borrower;
 
(e) this Amendment has been duly executed and delivered by Borrower and
 
is the binding obligation of Borrower, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors'
rights; and
 
(f)as of the date hereof, Borrower has no defenses against the obligations to
pay any amounts under the Obligations. Borrower acknowledges that Bank has acted
in good faith and has conducted in a commercially reasonable manner its
relationships with Borrower in connection with this Amendment and in connection
with the Loan Documents.
 
Borrower understands and acknowledges that Bank is entering into this Amendment
in reliance upon, and in partial consideration for, the above representations
and warranties, and agrees that such reliance is reasonable and appropriate.
 
3. LIMITATION. The amendments set forth in this Amendment shall be limited
precisely as
 
written and shall not be deemed (a) to be a -forbearance, waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Bank
may now have or may have in the .future under or in connection with the Loan
Agreement or any instrument or agreement referred to therein; (b) to he a
consent to any future amendment or modification, forbearance. or waiver to any
instrument or agreement the execution and delivery of which i consented to
hereby, or to any waiver of any of the provisions thereof: or (c) to limit or
impair Bank's right to demand strict performance. of all terms and covenants as
of any date. Except as expressly amended hereby, the Loan Agreement shall
continue in full force and effect.
 
 
3

--------------------------------------------------------------------------------

 
 
4. EFFECTIVENESS. 1 his Amendment shall become effective upon the satisfaction
of all  the following conditions precedent:
 
4.1Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank; and


4.2Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys' fees and reasonable expenses) incurred
through the date of this Amendment.
 
5. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts with the same effect as if
the Signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.
 
6. INTEGRATION. This Amendment and any documents executed in connection here
with or pursuant hereto contain the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior agreement
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial or
arbitration proceeding, if any, involving this Amendment; except that any
financing statements or .other agreements or instruments filed by Bank with
respect to Borrower shall remain in full force and effect.
 
7. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.
 
 
 
Borrower:
OCZ TECHNOLOGY GROUP, INC.
a Delaware corporation
         
 
By:
 /s/ Arthur F. Knapp, Jr.     Printed Name: Arthur F. Knapp, Jr.     Title: CFO
         



 
Bank:
Silicon Valley Bank
         
 
By:
 /s/  Jean Lee    
Printed Name:  Jean Lee
   
Title:  Deal Team Leader
         

 
[AMENDMENT SIGNATURE PAGE]
 
 
 

--------------------------------------------------------------------------------

 


 